Citation Nr: 1234765	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  05-14 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a disability manifested by numbness of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



REMAND

The Veteran served on active duty from June 1985 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In January 2008, September 2008, January 2010, and February 2012, this case was remanded by the Board for additional development.  Among the instructions contained in the February 2012 remand was an instruction to obtain additional VA treatment records.  A review of the Veteran's Virtual VA file shows that additional VA treatment records dated through September 2012 were obtained.  As the most recent supplemental statement of the case (SSOC) was issued in June 2012, there are additional VA treatment records that have not been considered in re-adjudicating the Veteran's claim.  Several of the records recently associated with Virtual VA include references to treatment for a low back disability, which the Veteran has indicated is the source of his lower extremity numbness.  A few of the records also include sensory or neurologic findings.  On remand, the Veteran's additional treatment records should be reviewed.  Also, any VA records that may be added after September 2012 prior to the issuance of a new SSOC following the above development should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (pertinent VA medical records are in constructive possession of the agency and must be obtained).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate releases where necessary, procure records of post-service treatment that the Veteran has received that have not been previously obtained.  The Board is particularly interested in records of such treatment that the Veteran may have received from VA since September 2012.  If any such records are not available, the Veteran should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  The Veteran should be given opportunity to obtain records.  All available reports should be associated with the claims folder.

2.  Thereafter, ask the February 2012 VA examiner to review the record, including the records maintained on Virtual VA and any obtained pursuant to the action sought above.  

The examiner should be asked to answer the following:

(a)  Does the Veteran experience any neurologic disability affecting the lower extremities, such as peripheral neuropathy, radiculopathy, or any focal lesion?  Specifically identify each.

(b)  If the Veteran experiences any neurologic problem affecting the lower extremities, is any such problem caused by his service-connected low back disability?  Explain why or why not.

(c)  If the Veteran experiences any neurologic problem affecting the lower extremities that is not caused by his low back disability, is any such problem in any way made worse by his low back disability?  Explain why or why not.

(If the examiner cannot answer any question without another examination, an examination should be scheduled.  Additionally, if the February 2012 examiner is no longer available, an examination should be scheduled with a neurologist who should be asked to address the questions above.)

If the examiner determines that an answer to any question cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Thereafter, undertake any additional evidentiary development deemed necessary.

4.  After completing all development required to adjudicate the Veteran's claim, re-adjudicate this issue.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

